DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pages 7-12, with respect to the rejection(s) of claim(s) 24, 31, 33 and 38 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the prior art.


Claim Objections
Claim 25 is objected to because of the following informalities:  
“an operation signal indicative an angular velocity” should read “an operation signal indicative of an angular velocity”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

Claim(s) 24-25, 30, 33-34 and 36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (JP 2009-280082 A) in view of Fleischer (US Patent Number 3,834,770) and further in view of Kim (KR 20060021947 A).
	Regarding claim 24, Aoki discloses a system for controlling a transmission of a vehicle, the system comprising: 
	an operation sensor (108) coupled to the transmission (115) and  configured to generate an operation signal indicative of an operation of an engine of the vehicle [0028]; and
a transmission control module (117) configured to control operation of the transmission [0027], 
wherein the transmission control module is configured to receive the operation signal from the operation sensor [0027], generate a trigger signal in response to a determination that an amplitude of a detected signal peak is greater than a reference threshold [0028] and modify operation of the engine in a manner to reduce the amplitude of the detected signal peak [0036]. 
	Aoki does not disclose a diagnostic circuit configured to convert the operation signal to a direct current (DC) signal, detect a signal peak of the DC signal, and transmit the trigger signal to an engine control module (ECM) of the vehicle, the modification of the engine caused by the ECM. 
	Fleischer discloses a rotational speed sensor (11) that produces a signal and a circuit configured to receive the signal from the sensor, convert the signal to a direct current signal, detect a signal peak of the DC signal and generate a trigger signal in response to a determination that an amplitude of the detected signal peak is greater than a reference threshold (Col. 15, lines 19-40). 
Fleischer teaches that after the conversion the direct current speed signal has a magnitude that varies as a proportion of the measured speed (Col. 15, lines 19-40). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to simply substitute the circuit disclosed by Fleischer with the circuit disclosed by 
	Kim discloses a communication circuit (CAN communication line 30) that transmits a trigger signal to an engine control module (engine control unit (ECU) 20), wherein the trigger signal (transmission output signal) is configured to cause modification of the operation of an engine to reduce the amplitude of an engine speed signal (automatic transmission control unit (TCU) 10) and the engine control module [see pages 4-5 of the translation, wherein when a trigger signal is received by ECU 10 indicating a reduction in torque is required, the ECU 10 reduces engine speed to turn off transmission of the trigger signal by TCU 10].
Kim teaches that in the prior art, communication between the engine control unit and the transmission control unit is impossible, leading to a delay reducing engine torque when necessary [see pages 2-3 of translation], such as to protect the durability of internal parts of the transmission [see page 4 of the translation]. Kim teaches that implementation of the communication circuit is simple because “The detailed protocol for CAN communication is already standardized as a regulation and is widely used” [see page 4 of the translation]. Kim further teaches that a condition requiring modifying engine operation includes a shift condition from forward to reverse, and vice versa, when the engine speed is high [see page 4 of the translation]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the communication circuit and transmission control module disclosed by Kim with the system disclosed by Aoki, such that the detected peak signal from the operation sensor is received by the transmission control unit disclosed by Kim. As taught by Kim, vehicle communication circuits using the CAN protocol are standardized and in wide use in current production vehicles. 

Regarding claim 25, Aoki further discloses wherein the operation sensor comprises an angular velocity sensor configured to generate an operation signal indicative an angular velocity of an input shaft of the transmission coupled to an output shaft of the engine [0023-0024, 0026, 0030]. 
Regarding claim 30, Aoki, as modified by Kim and Fleischer discloses the system of claim 24. Aoki does not disclose the circuit transmitting the detected signal peak to the ECM. Aoki teaches that an angular velocity sensor 108 detecting the output speed of an engine 107, and therefore the input shaft of the transmission 115, may be provided to an engine control unit 117 in order to take an appropriate action in the event of an engine misfire [0021] [0026]. The action can include controlling the engine to stop the vehicle from traveling [0012, 0029, 0036, 0041, as shown in Figure 5]. 
Kim discloses a communication circuit (CAN communication line 30) that transmits a trigger signal to an engine control module (engine control unit (ECU) 20), wherein the trigger signal (transmission output signal) is configured to cause modification of the operation of an engine to reduce the amplitude of an engine speed signal (automatic transmission control unit (TCU) 10) and the engine control module [see pages 4-5 of the translation, wherein when a trigger signal is received by ECU 10 indicating a reduction in torque is required, the ECU 10 reduces engine speed to turn off transmission of the trigger signal by TCU 10].
Kim teaches that in the prior art, communication between the engine control unit and the transmission control unit is impossible, leading to a delay reducing engine torque when necessary [see pages 2-3 of translation], such as to protect the durability of internal parts of the transmission [see page 4 of the translation]. Kim teaches that implementation of the communication circuit is simple because “The detailed protocol for CAN communication is already standardized as a regulation and is widely 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the communication circuit and transmission control module disclosed by Kim with the system disclosed by Aoki, such that the detected peak signal from the operation sensor is received by the transmission control unit disclosed by Kim for the reasons specified in reference to claim 24 above. 
Regarding claim 33, Aoki discloses a method for detecting malfunction of an engine of a vehicle, the method comprising: 
	generating, by an operation sensor (108) coupled to a transmission (115) of the vehicle, an operation signal indicative of an operation of an engine of the vehicle [0028]; and
receiving, by a circuit included in a transmission control module (117) of the transmission, the operation signal from the operation sensor, wherein the transmission control module is configured to control operation of the transmission [0027],
generating, by the circuit of the transmission control module, a trigger signal in response to a determination that an amplitude of the detected signal peak is greater than a reference threshold [0028]; and
causing, by the circuit transmitting the trigger signal modification of an operation of the engine that reduces the amplitude of the detected signal peak [0036]. 
Aoki does not disclose converting, by the diagnostic circuit of the transmission control module, the operation signal to a direct current (DC) signal, detecting, by the diagnostic circuit of the transmission control module, a signal peak of the DC signal, the trigger signal transmitted to an engine control module (ECM) of the vehicle, the ECM causing modification of the operation of the engine. 

Fleischer discloses a rotational speed sensor (11) that produces a signal and a circuit configured to receive the signal from the sensor, convert the signal to a direct current signal, detect a signal peak of the DC signal and generate a trigger signal in response to a determination that an amplitude of the detected signal peak is greater than a reference threshold (Col. 15, lines 19-40). 
Fleischer teaches that after the conversion the direct current speed signal has a magnitude that varies as a proportion of the measured speed (Col. 15, lines 19-40). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to simply substitute the circuit disclosed by Fleischer with the circuit disclosed by Aoki to predictably perform a comparison with the measured rotational speed indicated by the operation signal.
Kim discloses a communication circuit (CAN communication line 30) that transmits a trigger signal to an engine control module (engine control unit (ECU) 20), wherein the trigger signal (transmission output signal) is configured to cause modification of the operation of an engine to reduce the amplitude of an engine speed signal (automatic transmission control unit (TCU) 10) and the engine control module [see pages 4-5 of the translation, wherein when a trigger signal is received by ECU 10 indicating a reduction in torque is required, the ECU 10 reduces engine speed to turn off transmission of the trigger signal by TCU 10].
Kim teaches that in the prior art, communication between the engine control unit and the transmission control unit is impossible, leading to a delay reducing engine torque when necessary [see 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the communication circuit and transmission control module disclosed by Kim with the system disclosed by Aoki, such that the detected peak signal from the operation sensor is received by the transmission control unit disclosed by Kim. As taught by Kim, vehicle communication circuits using the CAN protocol are standardized and in wide use in current production vehicles. Furthermore, as taught by Kim, using the communication circuit allows engine torque to be reduced without delay to protect the durability of internal parts of the transmission, such as when a reverse rotation signal is received during forward movement of a vehicle.
Regarding claim 34, Aoki further discloses wherein generating the operation signal comprises generating an operation signal indicative an angular velocity of an input shaft of the transmission coupled to an output shaft of the engine [0023-0024, 0026, 0030]. 
Regarding claim 36, Aoki, as modified by Kim and Fleischer, discloses the method of claim 33, as discussed above. Aoki teaches that an angular velocity sensor 108 detecting the output speed of an engine 107, and therefore the input shaft of the transmission 115, may be provided to an engine control unit 117 in order to take an appropriate action in the event of an engine misfire [0021] [0026]. The action can include controlling the engine to stop the vehicle from traveling [0012, 0029, 0036, 0041, as shown in Figure 5]. Aoki does not disclose the circuit transmitting the detected signal peak to the ECM. 

Kim teaches that in the prior art, communication between the engine control unit and the transmission control unit is impossible, leading to a delay reducing engine torque when necessary [see pages 2-3 of translation], such as to protect the durability of internal parts of the transmission [see page 4 of the translation]. Kim teaches that implementation of the communication circuit is simple because “The detailed protocol for CAN communication is already standardized as a regulation and is widely used” [see page 4 of the translation]. Kim further teaches that a condition requiring modifying engine operation includes a shift condition from forward to reverse, and vice versa, when the engine speed is high [see page 4 of the translation]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the communication circuit and transmission control module disclosed by Kim with the system disclosed by Aoki, such that the detected peak signal from the operation sensor is received by the transmission control unit disclosed by Kim for the reasons specified in reference to claim 33 above. 
Claim(s) 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (JP 2009-280082 A) in view of Fleischer (US Patent Number 3,834,770) in view of Kim (KR 20060021947 A) and further in view of Lebold (Detecting injector deactivation failure modes in diesel engines using time and order domain approaches).

Lebold discloses detecting a signal peak of an angular velocity signal while an engine operates at an engine speed of 1,450 revolutions-per-minute to 2,200 revolutions-per-minute [page 7, as shown in Figure 12]. Lebold teaches that this data may be indicative of a misfire [page 7]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to detect the signal peak of the signal disclosed by Aoki, as modified by Kim and Fleischer, in the engine speed range disclosed by Lebold because in this speed range a signal peak may be indicative of a misfire. 
Claim(s) 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (JP 2009-280082 A) in view of Fleischer (US Patent Number 3,834,770) in view of Kim (KR 20060021947 A) in view of Wu (US Patent Number 5,744,722) and further in view of Remboski (EP 0709664 A1).
Regarding claim 28, Aoki, Kim, Fleischer and Wu disclose the system of claim 27 but do not disclose the band-pass filter having a low cutoff frequency of 5 Hertz and a high cutoff frequency of 35 Hertz. 
Remboski discloses a powertrain sensor (sensor 301) producing an operation signal indicative of an angular velocity of a flywheel (rotating wheel 305) of an engine [0029], the operation signal fed to a digital band-pass filter (filter 319, 319’) that varies its coefficient in the frequency domain as a function of engine speed so that at 1,605 revolutions-per-minute the band-pass filter does not cut off frequencies at 13 Hertz and 27 Hertz [0032-0035] [0048] [0054]. 
Remboski teaches that the setting predetermined rejection bands for the band-pass filter for predefined engine speed ranges allows the effects of crankshaft torsional vibrations, which vary based 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the filter disclosed by Remboski with the system disclosed by Aoki to reduce noise from the operation signal that varies as a result of changes in engine, and thus transmission speed. 
Claim(s) 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (JP 2009-280082 A) in view of Fleischer (US Patent Number 3,834,770) in view of Kim (KR 20060021947 A) and further in view of Remboski (EP 0709664 A1).
Regarding claim 29, Aoki, as modified by Kim and Fleischer, discloses the system of claim 24 but does not disclose detecting a signal peak in the DC signal indicative of an abnormality of the operation signal in the frequency spectrum below 50 Hertz. 
Remboski discloses a powertrain sensor (sensor 301) producing an operation signal indicative of an angular velocity of a flywheel (rotating wheel 305) of an engine [0029], the operation signal fed to a digital band-pass filter (filter 319, 319’) that varies its coefficient in the frequency domain as a function of engine speed so that at 1,605 revolutions-per-minute the band-pass filter does not cut off frequencies at 13 Hertz and 27 Hertz [0032-0035] [0048] [0054]. 
Remboski teaches that the setting predetermined rejection bands for the band-pass filter for predefined engine speed ranges allows the effects of crankshaft torsional vibrations, which vary based on engine speed, to be removed from the sensor signal [0016]. Remboski teaches that misfiring is expected at this combination of engine speeds and frequencies [0055].  Finally, Remboski teaches that 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the filter disclosed by Remboski with the system disclosed by Aoki to reduce noise from the operation signal that varies as a result of changes in engine, and thus transmission speed. 
Claim(s) 31 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (JP 2009-280082 A) in view of Fleischer (US Patent Number 3,834,770) in view of Kim (KR 20060021947 A) and further in view of Akiyama (US Patent Application Publication 2003/0076221).
Regarding claim 31, Aoki, as modified by Kim and Fleischer, discloses the system of claim 24 but does not disclose wherein the diagnostic circuit is further configured to store the detected signal peak in the data storage in association with other detected signal peaks previously stored in the data storage by the diagnostic circuit. 
Akiyama discloses a power train system of an automobile [0191] having a communication circuit [comprising communication line Ln and power line Ld 0197] for sharing data between an engine control module (engine ECU 150) and a transmission control module (transmission ECU 140) [0199] [0225] with a data storage that stores current and previously stored data [0042]. 
Akiyama teaches that “according to the third aspect of the invention, important data are transmitted and received in a double manner (backup communication) through the backup communication line commonly used by the car-mounted networks among the data transmitted and received through the plurality of car-mounted networks built up depending upon the functions and systems of the vehicle. Therefore, even in the case the data communication has failed in any one of the car-mounted networks, the important data transmitted and received through the car-mounted 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the communication circuit disclosed by Akiyama with the with the system disclosed by Aoki, to copy the transmission of signals to the engine control module to the transmission control unit and to copy the transmission of signals to the transmission control module to the engine control module, as disclosed by Akiyama. As taught by Akiyama, when data communication has failed in any one of the car-mounted networks, a copy of the data is stored in another ECU to provide redundancy in data transmission. 
Regarding claim 37, Aoki, Kim and Fleischer disclose the method of claim 33 but do not disclose wherein the diagnostic circuit is further configured to store the detected signal peak in the data storage in association with other detected signal peaks previously stored in the data storage by the diagnostic circuit. 
Akiyama discloses a power train system of an automobile [0191] having a communication circuit [comprising communication line Ln and power line Ld 0197] for sharing data between an engine control module (engine ECU 150) and a transmission control module (transmission ECU 140) [0199] [0225] with a data storage that stores current and previously stored data [0042]. 
Akiyama teaches that “according to the third aspect of the invention, important data are transmitted and received in a double manner (backup communication) through the backup communication line commonly used by the car-mounted networks among the data transmitted and received through the plurality of car-mounted networks built up depending upon the functions and systems of the vehicle. Therefore, even in the case the data communication has failed in any one of the car-mounted networks, the important data transmitted and received through the car-mounted 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the communication circuit disclosed by Akiyama with the with the system disclosed by Aoki, to copy the transmission of signals to the engine control module to the transmission control unit and to copy the transmission of signals to the transmission control module to the engine control module, as disclosed by Akiyama. As taught by Akiyama, when data communication has failed in any one of the car-mounted networks, a copy of the data is stored in another ECU to provide redundancy in data transmission. 
Claim(s) 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (JP 2009-280082 A) in view of in view of Fleischer (US Patent Number 3,834,770) in view of Kim (KR 20060021947 A) and further in view of Wu (US Patent Number 5,744,722).
Regarding claim 32, Aoki, Kim and Fleischer disclose the diagnostic circuit, wherein Fleischer further discloses  an alternating current-to-direct current converter configured to convert the signal to a direct current filter signal and a peak detection circuit (12B, 12C) configured to detect a signal peak and generate a trigger signal in response to a determination that an amplitude of the detected signal peak is greater than a reference threshold as discussed above. Aoki teaches that an angular velocity sensor 108 detecting the output speed of an engine 107, and therefore the input shaft of the transmission 115, may be provided to an engine control unit 117 in order to take an appropriate action in the event of an engine misfire [0021] [0026]. The action can include controlling the engine to stop the vehicle from traveling [0012, 0029, 0036, 0041, as shown in Figure 5]. 
Aoki does not disclose the diagnostic circuit including a communication circuit configured to transmit the trigger signal to an engine control module of the vehicle which modify operation of the engine. 

Kim teaches that in the prior art, communication between the engine control unit and the transmission control unit is impossible, leading to a delay reducing engine torque when necessary [see pages 2-3 of translation], such as to protect the durability of internal parts of the transmission [see page 4 of the translation]. Kim teaches that implementation of the communication circuit is simple because “The detailed protocol for CAN communication is already standardized as a regulation and is widely used” [see page 4 of the translation]. Kim further teaches that a condition requiring modifying engine operation includes a shift condition from forward to reverse, and vice versa, when the engine speed is high [see page 4 of the translation]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the communication circuit and transmission control module disclosed by Kim with the system disclosed by Aoki, such that the detected peak signal from the operation sensor is received by the transmission control unit disclosed by Kim. As taught by Kim, vehicle communication circuits using the CAN protocol are standardized and in wide use in current production vehicles. Furthermore, as taught by Kim, using the communication circuit allows engine torque to be reduced without delay to protect the durability of internal parts of the transmission, such as when a reverse rotation signal is received during forward movement of a vehicle.

Wu discloses a filter circuit to receive an operation signal from a powertrain sensor (crankshaft speed sensor 14) of a vehicle and generate a DC filtered signal, the filter circuit comprising a band-pass filter (Col. 4, lines 30-50). 
Wu teaches that “Resonance in crankshaft speed measurements is caused by the resonance characteristic of powertrain dynamics when an impulse type signal excites the system. For instance, a large drop in speed due to misfire excites the powertrain and generates damped oscillation in speed…In misfire detection, resonance noise caused by a large drop in speed due to misfire may result in false detection of misfire. This occurrence is particularly common when the drive gear engaged is high and the engine speed is low” (Col. 1, lines 31-43). Wu further teaches that the inventive circuit produces an output signal with a greater signal-to-noise ratio that is suitable for further processing in an engine misfire diagnostic circuit (Col. 1, line 58-Col. 2, line 15). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the filter circuit including band-pass filter 46 disclosed by Wu with the circuit disclosed by Aoki. The combination would remove undesirable resonance interference in the operation signal generated by the operation sensor before further diagnostic processing.
Claim(s) 27, 35, 38-39 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (JP 2009-280082 A) in view of Fleischer (US Patent Number 3,834,770) in view of Kim (KR 20060021947 A) and further in view of Wu (US Patent Number 5,744,722).
Regarding claim 27, Aoki, as modified by Kim and Fleischer, discloses the system of claim 24 as discussed above but does not disclose wherein to convert the operation signal to the DC signal 
Wu discloses a filter circuit to receive an operation signal from a powertrain sensor (crankshaft speed sensor 14) of a vehicle and generate a DC filtered signal, the filter circuit comprising a band-pass filter (Col. 4, lines 30-50). 
Wu teaches that “Resonance in crankshaft speed measurements is caused by the resonance characteristic of powertrain dynamics when an impulse type signal excites the system. For instance, a large drop in speed due to misfire excites the powertrain and generates damped oscillation in speed…In misfire detection, resonance noise caused by a large drop in speed due to misfire may result in false detection of misfire. This occurrence is particularly common when the drive gear engaged is high and the engine speed is low” (Col. 1, lines 31-43). Wu further teaches that the inventive circuit produces an output signal with a greater signal-to-noise ratio that is suitable for further processing in an engine misfire diagnostic circuit (Col. 1, line 58-Col. 2, line 15). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the filter circuit including band-pass filter 46 disclosed by Wu with the circuit disclosed by Aoki. The combination would remove undesirable resonance interference in the operation signal generated by the operation sensor before further diagnostic processing.
Regarding claim 35, Aoki, as modified by Kim and Fleischer, discloses the method of claim 33 as discussed above, wherein Fleischer further discloses the step of converting, the filtered signal to a DC filtered signal as discussed above. Aoki does not disclose wherein to convert the operation signal to the DC signal comprises to filter the operation signal to generate a filtered signal and convert the filtered signal to a DC filtered signal. 

Wu teaches that “Resonance in crankshaft speed measurements is caused by the resonance characteristic of powertrain dynamics when an impulse type signal excites the system. For instance, a large drop in speed due to misfire excites the powertrain and generates damped oscillation in speed…In misfire detection, resonance noise caused by a large drop in speed due to misfire may result in false detection of misfire. This occurrence is particularly common when the drive gear engaged is high and the engine speed is low” (Col. 1, lines 31-43). Wu further teaches that the inventive circuit produces an output signal with a greater signal-to-noise ratio that is suitable for further processing in an engine misfire diagnostic circuit (Col. 1, line 58-Col. 2, line 15). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the filter circuit including band-pass filter 46 disclosed by Wu with the diagnostic circuit disclosed by Aoki. The combination would remove undesirable resonance interference in the operation signal generated by the operation sensor before further diagnostic processing.
Regarding claim 38, Aoki discloses a transmission control module for controlling operation of a transmission of a vehicle, the transmission control module comprising:
a circuit including: 
	an operation signal generated by an operation sensor (108) coupled to the transmission (115), wherein the operation signal is indicative of an operation of an engine of the vehicle [0028]; 
	a peak detection circuit configured to detect a signal peak and generate a trigger signal in response to a determination that an amplitude of the detected signal peak is greater than a reference threshold [0028], 

Aoki teaches that an angular velocity sensor 108 detecting the output speed of an engine 107, and therefore the input shaft of the transmission 115, may be provided to an engine control unit 117 in order to take an appropriate action in the event of an engine misfire [0021] [0026]. The action can include controlling the engine to stop the vehicle from traveling [0012, 0029, 0036, 0041, as shown in Figure 5].
Aoki does not disclose a filter circuit configured to receive the operation signal and generate a filtered signal, an alternating current-to-direct current converter configured to convert the filtered signal to a direct current (DC) filter signal, the peak detecting circuit configured to detect the signal peak of the DC signal to generate the trigger signal. 
Fleischer discloses a rotational speed sensor (11) that produces a signal and a circuit configured to receive the signal from the sensor, convert the signal to a direct current signal, detect a signal peak of the DC signal and generate a trigger signal in response to a determination that an amplitude of the detected signal peak is greater than a reference threshold (Col. 15, lines 19-40). 
Fleischer teaches that after the conversion the direct current speed signal has a magnitude that varies as a proportion of the measured speed (Col. 15, lines 19-40). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to simply substitute the circuit disclosed by Fleischer with the circuit disclosed by Aoki to predictably perform a comparison with the measured rotational speed indicated by the operation signal.
Aoki, as modified by Fleischer, does not disclose the circuit including a filter circuit or a communication circuit configured to transmit the trigger signal to an engine control module of the vehicle which modify operation of the engine. 

Kim teaches that in the prior art, communication between the engine control unit and the transmission control unit is impossible, leading to a delay reducing engine torque when necessary [see pages 2-3 of translation], such as to protect the durability of internal parts of the transmission [see page 4 of the translation]. Kim teaches that implementation of the communication circuit is simple because “The detailed protocol for CAN communication is already standardized as a regulation and is widely used” [see page 4 of the translation]. Kim further teaches that a condition requiring modifying engine operation includes a shift condition from forward to reverse, and vice versa, when the engine speed is high [see page 4 of the translation]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the communication circuit and transmission control module disclosed by Kim with the system disclosed by Aoki, such that the detected peak signal from the operation sensor is received by the transmission control unit disclosed by Kim. As taught by Kim, vehicle communication circuits using the CAN protocol are standardized and in wide use in current production vehicles. Furthermore, as taught by Kim, using the communication circuit allows engine torque to be reduced without delay to protect the durability of internal parts of the transmission, such as when a reverse rotation signal is received during forward movement of a vehicle.

Wu discloses a filter circuit to receive an operation signal from a powertrain sensor (crankshaft speed sensor 14) of a vehicle and generate a DC filtered signal, the filter circuit comprising a band-pass filter (Col. 4, lines 30-50). 
Wu teaches that “Resonance in crankshaft speed measurements is caused by the resonance characteristic of powertrain dynamics when an impulse type signal excites the system. For instance, a large drop in speed due to misfire excites the powertrain and generates damped oscillation in speed…In misfire detection, resonance noise caused by a large drop in speed due to misfire may result in false detection of misfire. This occurrence is particularly common when the drive gear engaged is high and the engine speed is low” (Col. 1, lines 31-43). Wu further teaches that the inventive circuit produces an output signal with a greater signal-to-noise ratio that is suitable for further processing in an engine misfire diagnostic circuit (Col. 1, line 58-Col. 2, line 15). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the filter circuit including band-pass filter 46 disclosed by Wu with the circuit disclosed by Aoki. The combination would remove undesirable resonance interference in the operation signal generated by the operation sensor before further diagnostic processing.
Regarding claim 39, Aoki further discloses wherein the operation sensor comprises an angular velocity sensor configured to generate an operation signal indicative an angular velocity of an input shaft of the transmission coupled to an output shaft of the engine [0028]. 
Aoki does not disclose wherein to convert the operation signal to the DC signal comprises to filter the operation signal to generate a filtered signal and convert the filtered signal to a DC filtered signal. 

Wu teaches that “Resonance in crankshaft speed measurements is caused by the resonance characteristic of powertrain dynamics when an impulse type signal excites the system. For instance, a large drop in speed due to misfire excites the powertrain and generates damped oscillation in speed…In misfire detection, resonance noise caused by a large drop in speed due to misfire may result in false detection of misfire. This occurrence is particularly common when the drive gear engaged is high and the engine speed is low” (Col. 1, lines 31-43). Wu further teaches that the inventive circuit produces an output signal with a greater signal-to-noise ratio that is suitable for further processing in an engine misfire diagnostic circuit (Col. 1, line 58-Col. 2, line 15). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the filter circuit including band-pass filter 46 disclosed by Wu with the circuit disclosed by Aoki for the reasons specified in reference to claim 38 above. 
Regarding claim 42, Aoki, Fleischer and Wu disclose the module of claim 38. Aoki teaches that an angular velocity sensor 108 detecting the output speed of an engine 107, and therefore the input shaft of the transmission 115, may be provided to an engine control unit 117 in order to take an appropriate action in the event of an engine misfire [0021] [0026]. The action can include controlling the engine to stop the vehicle from traveling [0012, 0029, 0036, 0041, as shown in Figure 5]. 
Aoki does not disclose the diagnostic circuit including a communication circuit configured to transmit the trigger signal to an engine control module of the vehicle which modify operation of the engine. 
Kim discloses a communication circuit (CAN communication line 30) that transmits a trigger signal to an engine control module (engine control unit (ECU) 20), wherein the trigger signal 
Kim teaches that in the prior art, communication between the engine control unit and the transmission control unit is impossible, leading to a delay reducing engine torque when necessary [see pages 2-3 of translation], such as to protect the durability of internal parts of the transmission [see page 4 of the translation]. Kim teaches that implementation of the communication circuit is simple because “The detailed protocol for CAN communication is already standardized as a regulation and is widely used” [see page 4 of the translation]. Kim further teaches that a condition requiring modifying engine operation includes a shift condition from forward to reverse, and vice versa, when the engine speed is high [see page 4 of the translation]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the communication circuit and transmission control module disclosed by Kim with the system disclosed by Aoki, such that the detected peak signal from the operation sensor is received by the transmission control unit disclosed by Kim for the reasons specified in reference to claim 38 above. 
Claim(s) 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (JP 2009-280082 A) in view of Kim (KR 20060021947 A) in view of Fleischer (US Patent Number 3,834,770) in view of Wu (US Patent Number 5,744,722) and further in view of Akiyama (US Patent Application Publication 2003/0076221).
Regarding claim 43, Aoki, Kim and Fleischer disclose the module of claim 38 but do not disclose wherein the diagnostic circuit is further configured to store the detected signal peak in the data storage 
Akiyama discloses a power train system of an automobile [0191] having a communication circuit [comprising communication line Ln and power line Ld 0197] for sharing data between an engine control module (engine ECU 150) and a transmission control module (transmission ECU 140) [0199] [0225] with a data storage that stores current and previously stored data [0042]. 
Akiyama teaches that “according to the third aspect of the invention, important data are transmitted and received in a double manner (backup communication) through the backup communication line commonly used by the car-mounted networks among the data transmitted and received through the plurality of car-mounted networks built up depending upon the functions and systems of the vehicle. Therefore, even in the case the data communication has failed in any one of the car-mounted networks, the important data transmitted and received through the car-mounted networks are reliably transmitted to the electric devices that need important data, improving the reliability in the data communication [0085-0086]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the communication circuit disclosed by Akiyama with the system disclosed by Aoki, to copy the transmission of signals to the engine control module to the transmission control unit and to copy the transmission of signals to the transmission control module to the engine control module, as disclosed by Akiyama. As taught by Akiyama, when data communication has failed in any one of the car-mounted networks, a copy of the data is stored in another ECU to provide redundancy in data transmission. 
Claim(s) 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (JP 2009-280082 A) in view of Kim (KR 20060021947 A) in view of Fleischer (US Patent Number 3,834,770) in view of Wu (US Patent Number 5,744,722) and further in view of Remboski (EP 0709664 A1).

Remboski discloses a powertrain sensor (sensor 301) producing an operation signal indicative of an angular velocity of a flywheel (rotating wheel 305) of an engine [0029], the operation signal fed to a digital band-pass filter (filter 319, 319’) that varies its coefficient in the frequency domain as a function of engine speed so that at 1,605 revolutions-per-minute the band-pass filter does not cut off frequencies at 13 Hertz and 27 Hertz [0032-0035] [0048] [0054]. 
Remboski teaches that the setting predetermined rejection bands for the band-pass filter for predefined engine speed ranges allows the effects of crankshaft torsional vibrations, which vary based on engine speed, to be removed from the sensor signal [0016]. Remboski teaches that misfiring is expected at this combination of engine speeds and frequencies [0055].  Finally, Remboski teaches that the band-pass filter may be implemented as an equivalent time-domain signal processing circuit element [0028].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the filter disclosed by Remboski with the system disclosed by Aoki to reduce noise from the operation signal that varies as a result of changes in engine, and thus transmission speed. 
Claim(s) 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aoki (JP 2009-280082 A) in view of Kim (KR 20060021947 A) in view of Fleischer (US Patent Number 3,834,770) in view of Wu (US Patent Number 5,744,722) and further in view of Remboski (EP 0709664 A1).
Regarding claim 41, Aoki, Shiraishi, Akiyama and Wu disclose the module of claim 38 but does not disclose detecting a signal peak in the DC signal indicative of an abnormality of the operation signal in the frequency spectrum below 50 Hertz. 

Remboski teaches that the setting predetermined rejection bands for the band-pass filter for predefined engine speed ranges allows the effects of crankshaft torsional vibrations, which vary based on engine speed, to be removed from the sensor signal [0016]. Remboski teaches that misfiring is expected at this combination of engine speeds and frequencies [0055].  Finally, Remboski teaches that the band-pass filter may be implemented as an equivalent time-domain signal processing circuit element [0028].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the filter disclosed by Remboski with the module disclosed by Aoki to reduce noise from the operation signal that varies as a result of changes in engine, and thus transmission speed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747